

113 S2860 IS: Fast Track to College Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2860IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Coons (for himself, Mr. Brown, Mr. Johnson of South Dakota, and Mrs. Hagan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to make grants to support early college high schools and
			 other dual or concurrent enrollment programs.1.Short titleThis Act may be cited as the
			 Fast Track to College Act of 2014.2.PurposeThe purpose of this Act is to increase
			 secondary school graduation rates and the percentage of students who
			 complete a
			 recognized postsecondary credential by the age of 26, including among
			 low-income students and students from other populations underrepresented
			 in
			 higher education.3.DefinitionsIn this Act:(1)Dual or
			 concurrent enrollment programThe term dual or concurrent
			 enrollment program means an academic program through which a secondary
			 school student is able simultaneously to earn credit toward a secondary
			 school
			 diploma and a postsecondary degree or credential.(2)Early college
			 high schoolThe term early college high school means
			 a secondary school that provides a course of study that enables a student
			 to
			 earn a secondary school diploma and either an associate’s degree or 1 to 2
			 years of postsecondary credit toward a postsecondary degree or
			 credential.(3)Educational
			 service agencyThe term educational service agency
			 has the meaning given such term in section 9101 of the Elementary and
			 Secondary
			 Education Act of 1965 (20 U.S.C. 7801).(4)Eligible
			 entityThe term eligible entity means a partnership
			 between a local educational agency, which may be an educational service
			 agency,
			 and an institution of higher education. Such partnership also may include
			 other
			 entities, such as a nonprofit organization with experience in youth
			 development.(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).(6)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101 of the Elementary and
			 Secondary
			 Education Act of 1965 (20 U.S.C. 7801).(7)Low-income
			 studentThe term
			 low-income student means a student described in section 1113(a)(5)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6313(a)(5)).(8)SecretaryThe
			 term Secretary means the Secretary of Education.4.Authorization of
			 appropriations; reservations(a)In
			 generalTo carry out this Act, there are authorized to be
			 appropriated $150,000,000 for fiscal year 2015 and such sums as may be
			 necessary for each of fiscal years 2016 through 2020.(b)Early college
			 high schoolsThe Secretary shall reserve not less than 45 percent
			 of the funds appropriated under subsection (a) to support early college
			 high
			 schools under section 5.(c)Dual or
			 concurrent enrollment programsThe Secretary shall reserve not
			 less than 45 percent of the funds appropriated under subsection (a) to
			 support
			 dual or concurrent enrollment programs (other than early college high
			 schools)
			 under section 5.(d)State
			 grantsThe Secretary shall reserve 10 percent of the funds
			 appropriated under subsection (a), or $10,000,000, whichever is less, for
			 grants to States under section 9.5.Authorized
			 program(a)In
			 generalThe Secretary is authorized to award 6-year grants to
			 eligible entities seeking to establish a new, or support an existing,
			 early
			 college high school or other dual or concurrent enrollment program in
			 accordance with section 6.(b)Grant
			 amountThe Secretary shall
			 ensure that grants are of sufficient size to enable grantees to carry out
			 all
			 required activities and otherwise meet the purposes of this Act, except
			 that a
			 grant under this section may not exceed $2,000,000.(c)Matching
			 requirement(1)In
			 generalAn eligible entity shall contribute matching funds toward
			 the costs of the early college high school or other dual or concurrent
			 enrollment program to be supported under this section, of which not less
			 than
			 half shall be from non-Federal sources, which funds shall represent not
			 less
			 than the following:(A)20 percent of the
			 grant amount received in each of the first and second years of the
			 grant.(B)30 percent in each
			 of the third and fourth years.(C)40 percent in the
			 fifth year.(D)50 percent in the
			 sixth year.(2)Determination of
			 amount contributedThe Secretary shall allow an eligible entity
			 to satisfy the requirement of this subsection through in-kind
			 contributions.(d)Supplement, not
			 supplantAn eligible entity shall use a grant received under this
			 section only to supplement funds that would, in the absence of such grant,
			 be
			 made available from non-Federal funds for support of the activities
			 described
			 in the eligible entity’s application under section 7, and not to supplant
			 such
			 funds.(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants—(1)that propose to
			 establish or support an early college high school or other dual or
			 concurrent
			 enrollment program that will serve a student population of which 40
			 percent or
			 more are students counted under section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)); and(2)from States that
			 provide assistance to early college high schools or other dual or
			 concurrent
			 enrollment programs, such as assistance to defray the costs of higher
			 education
			 (including costs of tuition, fees, and textbooks).(f)Geographic
			 distributionThe Secretary shall, to the maximum extent
			 practicable, ensure that grantees are from a representative cross-section
			 of
			 urban, suburban, and rural areas.6.Uses of
			 funds(a)Mandatory
			 activitiesAn eligible entity shall use grant funds received
			 under section 5 to support the activities described in its application
			 under
			 section 7, including the following:(1)Planning
			 yearIn the case of a new early college high school or dual or
			 concurrent enrollment program, during the first year of the grant—(A)hiring a principal
			 and staff, as appropriate;(B)designing the
			 curriculum and sequence of courses (which shall not be mandated, directed,
			 or
			 controlled by the Secretary or other officer or employee of the Federal
			 Government) in collaboration with (at a minimum) teachers from the local
			 educational agency and faculty from the partner institution of higher
			 education;(C)informing parents
			 and the community about the school or program and opportunities to become
			 actively involved in the school or program;(D)establishing a
			 course articulation process for defining and approving courses for
			 secondary
			 school and postsecondary credit or credential;(E)outreach programs to ensure that secondary
			 school students and their families are aware of the early college high
			 school
			 or dual or concurrent enrollment program;(F)liaison activities
			 among partners in the eligible entity; and(G)coordinating
			 secondary and postsecondary support services, academic calendars, and
			 transportation.(2)Implementation
			 periodDuring the remainder of the grant period—(A)academic and
			 social support services, including counseling;(B)liaison activities
			 among partners in the eligible entity;(C)data collection
			 and use of such data for student and instructional improvement and program
			 evaluation;(D)outreach programs to ensure that secondary
			 school students and their families are aware of the early college high
			 school
			 or dual or concurrent enrollment program;(E)professional
			 development, including joint professional development for educators from
			 the secondary school
			 and
			 faculty from the institution of higher education; and(F)school or program
			 design and planning team activities, including curriculum development.(b)Allowable
			 activitiesAn eligible entity may also use grant funds received
			 under section 5 otherwise to support the activities described in its
			 application under section 7, including—(1)purchasing
			 textbooks and equipment that support the school or program’s curriculum;(2)developing
			 learning opportunities for students that complement classroom experiences,
			 such
			 as internships, career-based capstone projects, and opportunities provided
			 under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a–11 et seq.);(3)transportation;
			 and(4)planning time for
			 educators from a secondary school and educators from an institution of
			 higher education to
			 collaborate.7.Application(a)In
			 generalTo receive a grant under section 5, an eligible entity
			 shall submit to the Secretary an application at such time, in such manner,
			 and
			 including such information as the Secretary determines to be
			 appropriate.(b)Contents of
			 applicationAt a minimum, the application described in subsection
			 (a) shall include a description of—(1)the budget of the early college
			 high school or other dual or concurrent enrollment program;(2)each partner in
			 the eligible entity and such partner's experience with early college high
			 schools or
			 other
			 dual or concurrent enrollment programs, and a description of key personnel
			 from each partner
			 and
			 their responsibilities for the early college high school or dual or
			 concurrent
			 enrollment program;(3)how the eligible entity will work with secondary
			 and
			 postsecondary teachers, other public and private entities, community-based
			 organizations, businesses, labor organizations, and parents to ensure that
			 students will be prepared to succeed in postsecondary education and
			 employment,
			 which may include the development of an advisory board;(4)how the eligible entity will target and
			 recruit at-risk youth, including those at risk of dropping out of school,
			 first
			 generation college students, and students from populations described in
			 section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965
			 (20
			 U.S.C. 6311(b)(2)(C)(v)(II));(5)a
			 system of student supports including small group
			 activities, tutoring, literacy and numeracy skill development in all
			 academic
			 disciplines, parental and community outreach and engagement, extended
			 learning
			 time, and college readiness activities, such as early college academic
			 seminars
			 and counseling;(6)in the case of an
			 early college high school, how a graduation and career plan will be
			 developed,
			 consistent with State graduation requirements, for each student and
			 reviewed
			 each semester;(7)how parents or
			 guardians of students in the early college high school or dually enrolled
			 students will be informed of their academic performance and progress and,
			 subject to paragraph (6), involved in the development of their career and
			 graduation plan;(8)coordination that
			 will occur between the institution of higher education and the local
			 educational agency, including regarding academic calendars, provision of
			 student services, curriculum development, and professional development;(9)how the eligible
			 entity will ensure that teachers in the early college high school or other
			 dual
			 or concurrent enrollment program receive appropriate professional
			 development
			 and other supports, including to enable them to utilize effective parent
			 and
			 community engagement strategies, and help students with limited English
			 proficiency, students with disabilities, and students from diverse
			 cultural
			 backgrounds to succeed;(10)learning opportunities for students that
			 complement classroom experiences, such as internships, career-based
			 capstone
			 projects, and opportunities provided under chapters 1 and 2 of subpart 2
			 of
			 part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11
			 et
			 seq.);(11)how policies,
			 agreements, and courses taken will ensure that postsecondary credits
			 earned
			 will be transferable to, at a minimum, public institutions of higher
			 education
			 within the State, consistent with existing statewide articulation
			 agreements;(12)student
			 assessments and other measurements of student achievement including
			 benchmarks
			 for student achievement;(13)outreach programs
			 to provide elementary and secondary school students, especially those in
			 middle
			 grades, and their parents, teachers, school counselors, and principals
			 information about and academic preparation for the early college high
			 school or
			 other dual or concurrent enrollment program;(14)how the local
			 educational agency and institution of higher education will work together,
			 as
			 appropriate, to collect and use data for student and instructional
			 improvement
			 and program evaluation;(15)how the eligible
			 entity will help students meet eligibility criteria for postsecondary
			 courses
			 and ensure that students understand how their credits will transfer; and(16)how the eligible
			 entity will access and leverage additional resources necessary to sustain
			 the
			 early college high school or other dual or concurrent enrollment program
			 after
			 the grant expires, including by engaging businesses and nonprofit
			 organizations.(c)AssurancesAn
			 eligible entity’s application under subsection (a) shall include
			 assurances
			 that—(1)in the case of an
			 early college high school, the majority of courses offered, including
			 postsecondary courses, will be offered at facilities of the institution of
			 higher education;(2)students will not
			 be required to pay tuition or fees for postsecondary courses;(3)postsecondary
			 credits earned will be transcribed upon completion of the requisite course
			 work; and(4)faculty teaching
			 postsecondary courses meet the normal standards for faculty established by
			 the
			 institution of higher education.(d)WaiverThe
			 Secretary may waive the requirement of subsection (c)(1) upon a showing
			 that it
			 is impractical to apply due to geographic considerations.8.Peer
			 review(a)Peer review of
			 applicationsThe Secretary shall establish peer review panels to
			 review applications submitted pursuant to section 7 and  to advise the
			 Secretary
			 regarding such applications.(b)Composition of
			 peer review panelsThe Secretary shall ensure that each peer
			 review panel is not comprised wholly of full-time officers or employees of
			 the
			 Federal Government and includes, at a minimum—(1)experts in the
			 establishment and administration of early college high schools or other
			 dual or
			 concurrent enrollment programs from the secondary and postsecondary
			 perspective;(2)faculty at
			 institutions of higher education and secondary school teachers with
			 expertise
			 in dual enrollment; and(3)experts in the
			 education of at-risk students.9.Grants to
			 States(a)In
			 generalThe Secretary is authorized to award 5-year grants to
			 State agencies responsible for secondary or postsecondary education for
			 efforts
			 to support or establish early college high schools or other dual or
			 concurrent
			 enrollment programs.(b)Grant
			 amountThe Secretary shall ensure that grants are of sufficient
			 size to enable grantees to carry out all required activities.(c)Matching
			 requirementA State shall contribute matching funds from
			 non-Federal sources toward the costs of carrying out activities under this
			 section, which funds shall represent not less than 50 percent of the grant
			 amount.(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 States
			 that provide assistance to early college high schools or other dual or
			 concurrent enrollment programs, such as assistance to defray the costs of
			 higher education, such as tuition, fees, and textbooks.(e)ApplicationTo
			 receive a grant under this section, a State agency shall submit to the
			 Secretary an application at such time, in such manner, and including such
			 information as the Secretary determines to be appropriate.(f)Contents of
			 applicationAt a minimum, the application described in subsection
			 (e) shall include—(1)a
			 description of how the State will carry out all of the required State
			 activities described in subsection (g);(2)a
			 description of how the State will identify and eliminate barriers to
			 implementing effective early college high schools and dual or concurrent
			 enrollment programs after the grant expires, including by engaging
			 businesses
			 and nonprofit organizations;(3)a
			 description of how the State will access and leverage additional resources
			 necessary to sustain early college high schools or other dual or
			 concurrent
			 enrollment programs; and(4)such other
			 information as the Secretary determines to be appropriate.(g)State
			 activitiesA State receiving a grant under this section shall use
			 such funds for—(1)creating outreach
			 programs to ensure that secondary school students, their families, and
			 community members are aware of early college high schools and dual or
			 concurrent enrollment programs in the State;(2)planning and
			 implementing a statewide strategy for expanding access to early college
			 high
			 schools and dual or concurrent enrollment programs for students who are
			 underrepresented in higher education to raise statewide rates of secondary
			 school graduation, readiness for postsecondary education, and completion
			 of
			 postsecondary degrees and credentials, with a focus on at-risk students,
			 including identifying any obstacles to such a strategy under State law or
			 policy;(3)providing
			 technical assistance to early college high schools and other dual or
			 concurrent
			 enrollment programs, such as brokering relationships and agreements that
			 forge
			 a strong partnership between elementary and secondary and postsecondary
			 partners;(4)identifying
			 policies that will improve the effectiveness and ensure the quality of
			 early
			 college high schools and dual or concurrent enrollment programs, such as
			 access, funding, data and quality assurance, governance, accountability
			 and
			 alignment policies;(5)planning and
			 delivering statewide training and peer learning opportunities for school
			 leaders and teachers from early college high schools and dual or
			 concurrent
			 enrollment programs, which may include providing instructional coaches who
			 offer on-site guidance;(6)disseminating best
			 practices in early college high schools and dual or concurrent enrollment
			 programs from across the State and from other States; and(7)facilitating
			 statewide data collection, research and evaluation, and reporting to
			 policymakers and other stakeholders.10.Reporting and
			 oversight(a)Reporting by
			 grantees(1)In
			 generalThe Secretary shall establish uniform guidelines for all
			 grantees concerning information such grantees annually shall report to the
			 Secretary to demonstrate a grantee’s progress toward achieving the goals
			 of
			 this Act.(2)Contents of
			 reportAt a minimum, the
			 report described in paragraph (1) shall include, for eligible entities
			 receiving funds under section 5, for students participating in the early
			 college high school or other dual or concurrent enrollment program within
			 each
			 category of students described in section 1111(h)(1)(C)(i) of the
			 Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)):(A)The number of
			 students.(B)The percentage of
			 students scoring advanced, proficient, basic, and below basic on the
			 assessments described in section 1111(b)(3) of the Elementary and
			 Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)).(C)The performance of
			 students on other assessments or measurements of achievement.(D)The number of
			 secondary school credits earned.(E)The number of
			 postsecondary credits earned.(F)Attendance rate,
			 as appropriate.(G)Graduation
			 rate.(H)Placement in
			 postsecondary education or advanced training, in military service, and in
			 employment.(I)A description of
			 the school or program’s student, parent, and community outreach and
			 engagement.(b)Reporting by
			 SecretaryThe Secretary annually shall compile and analyze the
			 information described in subsection (a) and shall submit a report
			 containing
			 such analysis to the Committee on Health, Education, Labor, and Pensions
			 of the
			 Senate and the Committee on Education and the Workforce of the House of
			 Representatives. The report shall include identification of best practices
			 for
			 achieving the goals of this Act.(c)Monitoring
			 visitsThe Secretary’s designee shall visit each grantee at least
			 once for the purpose of helping the grantee achieve the goals of this Act
			 and
			 to monitor the grantee’s progress toward achieving such goals.(d)National
			 evaluationNot later than 6 months after the date on which funds
			 are appropriated to carry out this Act, the Secretary shall enter into a
			 contract with an independent organization to perform an evaluation of the
			 grants awarded under this Act. Such evaluation shall apply rigorous
			 procedures
			 to obtain valid and reliable data concerning participants’ outcomes by
			 social
			 and academic characteristics and monitor the progress of students from
			 secondary school to and through postsecondary education.(e)Technical
			 assistanceThe Secretary shall provide technical assistance to
			 eligible entities concerning best practices in early college high schools
			 and
			 dual or concurrent enrollment programs and shall disseminate such best
			 practices among eligible entities and State and local educational
			 agencies.11.Rules of
			 construction(a)EmployeesNothing
			 in this Act shall be construed to alter or otherwise affect the rights,
			 remedies, and procedures afforded to the employees of local educational
			 agencies (including schools) or institutions of higher education under
			 Federal,
			 State, or local laws (including applicable regulations or court orders) or
			 under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their
			 employers.(b)Graduation
			 rateA student who graduates
			 from an early college high school supported under this Act in the standard
			 number of years for graduation described in the eligible entity’s
			 application
			 shall be considered to have graduated on time for purposes of section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965
			 (20
			 U.S.C. 6311(b)(2)(C)(vi)).